          Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GREGORY WEISS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-8090 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
STARR RESTAURANT ORGANIZATION, LP D/B/A :
STARR RESTAURANTS et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Gregory Weiss brings this putative class action raising wage-and-hour claims

under the New York Labor Law (“NYLL”) against the restaurant Buddakan (formally known as

Buddakan NY, L.P.), where Weiss previously worked as a server; Buddakan’s parent company,

Starr Restaurant Organization, L.P., more commonly known as Starr Restaurants (“Starr

Restaurants”); the principal of Starr Restaurants, Stephen Starr; and a variety of other restaurants

associated with Starr (the “Other Starr Restaurants”).1 Buddakan and Starr Restaurants have

answered Weiss’s claims. ECF No. 22. The remaining Defendants — Starr and the Other Starr

Restaurants (together, the “Moving Defendants”) — now move, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, to dismiss Weiss’s claims on the ground that they were not




1
        The Other Starr Restaurants are Havatequila Restaurant Partners, LLC d/b/a El Vez; Ery
North Tower RHC Tenant LLC d/b/a Electric Lemon; Dr. Howard Dr. Fine, LLC a.k.a. Howard
Fine LLC d/b/a La Mercerie; Moe Larry Cheese, LLC d/b/a Le Coucou; Morimoto NY Venture,
L.P. d/b/a Morimoto; Train Design, LLC d/b/a Pastis; Sur Organization, LLC d/b/a The
Clocktower; 26th Street Restaurant, LLC d/b/a Upland; SRHG West, LLC d/b/a Veronika.
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 2 of 17




Weiss’s “employers” within the meaning of the NYLL. For the reasons that follow, the motion

is granted as to the Other Starr Restaurants and denied as to Starr himself.

                                         BACKGROUND

       The following relevant facts, drawn from the operative amended complaint (the

“Complaint”), see ECF No. 21 (“Compl.”), and documents attached thereto or incorporated by

reference therein, are taken as true and construed in the light most favorable to Weiss. See, e.g.,

Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).

       Weiss worked as a server at Buddakan, located in Manhattan, between February and

October 2014. Id. ¶ 47. Throughout his employment, Weiss’s schedule varied week to week,

but he typically worked five shifts of approximately seven hours, for an average of thirty-five

hours per week. Id. ¶ 48. He received the prevailing tip-credit minimum wage of $5.00 per

hour, but for at least the first and last hours of his shift he was required to do non-tipped work,

including polishing glass and silverware, moving furniture, cleaning, and helping with food

preparations. Id. ¶¶ 49-50. Weiss was further “required to clock out and do side work such as

cleaning and organizing” while “waiting for the manager to count and distribute the tips made,”

sometimes for up to an hour — time for which he was not compensated. Id. ¶ 51. Weiss also

never received “spread of hours” pay for workdays exceeding ten hours. Id. ¶ 53.

       Buddakan is “commonly owned by [Starr Restaurants] (which is in turn owned by . . .

Stephen Starr).” Id. ¶ 19. Starr Restaurants also “commonly own[s]” and operates many other

restaurants around the world, including the Other Starr Restaurants, all of which are located in

New York City. Id. ¶ 5. Weiss alleges, “[b]ased on [his] direct observations and conversations

with his coworkers,” that “all non-exempt employees of Defendants worked similar hours and

were paid similarly.” Id. ¶ 54. Indeed, he avers that “[e]mployees are interchanged among and




                                                  2
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 3 of 17




transferred between Defendants’ restaurants, as well as supplies”; that “Defendants maintain a

centralized organizational structure, control, and human resources”; and that Defendants

“implement consistent wage and hour policies, procedures, and employment practices across all

of their [r]estaurants.” Id. ¶ 17. He contends that this centralized structure is evidenced by,

among other things, the fact that the contact information on each restaurant’s website lists an

email address ending in “@starr-retaurants.com” and that each website links to shared Twitter

and LinkedIn pages, id. ¶ 20; see also ECF Nos. 21-2, 21-3; that Starr Restaurants sells gift cards

that may be used at any of the restaurants, Compl. ¶ 20; see also ECF No. 21-4; that job

advertisements for line cooks and hosts posted online “identif[y] Starr Restaurants, not any of the

individual [r]estaurant locations, as the employer” and “do not even disclose at which

[r]estaurant the applicant would be working,” Compl. ¶ 21; see also ECF No. 21-5; that a server

at a restaurant affiliated with Starr Restaurants recounted on the website glassdoor.com that his

hiring process had involved an interview at “Starr headquarters,” Compl. ¶ 22; see also ECF No.

21-6; that employee benefit reviews listed on glassdoor.com “describe employee benefits across

all the Starr Restaurants Group locations, not at individual restaurants,” Compl. ¶ 23; see also

ECF No. 21-7; and that a 2019 job advertisement sought a Vice President of Human Resources

at “STARR Restaurants” who would be “responsible for providing leadership in developing

human resources strategy and participation in tactical execution in support of the overall business

plan of the organization, specifically in the areas of compliance, employee relations, payroll,

talent acquisition and retention, performance management, succession planning, organizational

development, benefits and compensation,” ECF No. 21-8, at 2; Compl. ¶¶ 24-26.

       Stephen Starr “is the owner, founder, and CEO of” Defendants, including Starr

Restaurants, and, according to Weiss, “has operational control of the Restaurants.” Compl. ¶ 27.




                                                 3
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 4 of 17




The Complaint alleges that Starr “had and exercised control over the employment terms and

conditions of” Weiss and those similarly situated to him, including “the power and authority to

(and could also delegate to managers and supervisors the power to) (i) hire and fire employees,

(ii) determine their work schedules, (iii) determine their rates and methods of pay, (iv) maintain

employment records, and (v) otherwise affect the quality, terms, and conditions of their

employment.” Id. It further alleges that, “[a]t all times, employees could complain to [Starr]

directly regarding any of the terms of their employment, and [Starr] would have the authority to

effect any changes to the quality and terms of their employment”; that Starr “ensured the

business was operating efficiently and profitably”; and that he “possesses the power and

authority to supervise and control supervisors . . . and can reprimand employees.” Id. Weiss

contends that Starr’s control is evidenced by public statements he has made in interviews and

online videos, including a statement that “If I go out and notice one mistake, the dish is off or

executed poorly, one paint chip, one piece of trash on the floor . . . that’s it. The dish is off the

menu, the staff training is revamped, the paint is fixed. There will be action,” id. ¶ 28; ECF No.

21-9, another that his “mantra is to be concerned with every little detail,” Compl. ¶ 30; and an

observation in a trade publication that Starr “is known for sweating the small stuff” and is “still

interviewing potential servers for a property,” despite his senior leadership role, id. ¶ 29.

       Weiss commenced suit in New York Supreme Court, New York County, on August 28,

2020. ECF No. 1-1.2 The following month, Defendants removed the case to this Court pursuant

to 28 U.S.C. §§ 1332(d) and 1453. ECF No. 1. The Moving Defendants now move to dismiss.




2
       The initial complaint also named as Defendants Allan Domb, David Robkin, and Jennifer
Robkin, ECF No. 1-1 ¶¶ 20-22, but they are not named in the operative Complaint, see ECF No.
25 (terminating Domb, Robkin, and Robkin as defendants).



                                                   4
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 5 of 17




                                      LEGAL STANDARDS

       In evaluating Defendants’ motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept all facts set forth in the Complaint as true and draw all reasonable inferences in Weiss’s

favor. See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per

curiam). A claim will survive a Rule 12(b)(6) motion, however, only if the plaintiff alleges facts

sufficient “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A

plaintiff must show “more than a sheer possibility that a defendant has acted unlawfully,” id.,

and cannot rely on mere “labels and conclusions” to support a claim, Twombly, 550 U.S. at 555.

If the plaintiff’s pleadings “have not nudged [his or her] claims across the line from conceivable

to plausible, [the] complaint must be dismissed.” Id. at 570.

                                           DISCUSSION

       To be held liable under the NYLL, “an entity or an individual must be an ‘employer’”

within the meaning of the statute. Barrett v. Michael Stapleton Assocs., Ltd. (In re Michael

Stapleton Assocs. Ltd.), No. 17-CV-5468 (AJN), 2018 WL 3962931, at *2 (S.D.N.Y. Aug. 17,

2018) (citing Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999)). Buddakan and

Starr Restaurants do not dispute that they were Weiss’s “employers” for purposes of the NYLL.

The question presented by this motion is whether the Moving Defendants were as well. Weiss

contends that Starr is liable as an “employer” based on an “operational control” theory, see ECF

No. 26 (“PL.’s Opp’n”), at 10-13, and that the Other Starr Restaurants are liable as “employers”




                                                  5
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 6 of 17




based on a “single integrated enterprise” theory, see id. at 4-10. The Court will begin with a

description of the applicable legal principles and then address each of these contentions in turn.

A. The Meaning of “Employer” Under the NYLL

       “The NYLL defines ‘employer’ as ‘any person . . . employing any individual in any

occupation, industry, trade, business or service’ or ‘any individual . . . acting as employer.’ The

definition of ‘employed’ under the NYLL is that a person is ‘permitted or suffered to work.’”

Irizarry v. Catsimatidis, 722 F.3d 99, 117 (2d Cir. 2013) (citations omitted) (quoting N.Y. Lab.

Law. §§ 2(7), 190(3), 651(6)).3 This definition is both “circular,” Polanco v. Bensonhurst Rest.

Corp., No. 16-CV-1085 (ILG) (CLP), 2021 WL 1254445, at *2 (E.D.N.Y. Apr. 5, 2021), and

“very broad,” Perez Garcia v. Hirakegoma Inc., No. 17-CV-7608 (SLC), 2020 WL 1130765, at

*5 (S.D.N.Y. Mar. 9, 2020). Given this broad definition, the Second Circuit uses a four-part

“economic reality” test to assess whether an entity or person functions as a plaintiff’s employer.

Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 66-67 (2d Cir. 2003). It turns on whether the

defendant “(1) had the power to hire and fire the employees, (2) supervised and controlled


3
        Neither the New York Court of Appeals nor the Second Circuit has resolved “whether the
standard for determining if someone is an employer is the same under both the NYLL and” the
Fair Labor Standards Act (“FLSA”), but the relevant statutory language “is nearly identical,”
Hong v. Quest Int’l Limousine, Inc., No. 19-CV-04336 (SN), 2021 WL 2188149, at *3 (S.D.N.Y.
May 28, 2021) (internal quotation marks omitted), and “there appears to have never been a case
in which a worker was held to be an employee for purposes of the FLSA but not the NYLL (or
vice versa),” Perez v. Rossy’s Bakery & Coffee Shop, Inc., No. 19-CV-8683 (SLC), 2021 WL
1199414, at *7 (S.D.N.Y. Mar. 30, 2021) (internal quotation marks omitted). Accordingly,
courts in this Circuit have interpreted “‘employer’ under the NYLL in the same way they
interpret ‘employer’ in the” FLSA. Solis v. ZEP LLC, No. 19-CV-4230 (JGK), 2020 WL
1439744, at *7 (S.D.N.Y. Mar. 24, 2020); accord Hsieh Liang Yeh v. Han Dynasty, Inc., No. 18-
CV-6018 (PAE), 2019 WL 633355, at *5 n.5 (S.D.N.Y. Feb. 14, 2019) (“Courts in this District
regularly apply the same tests to determine whether entities are joint employers for purposes of
the FLSA and NYLL.” (internal quotation marks omitted)). In the discussion that follows, the
Court therefore relies on both NYLL and FLSA cases.




                                                 6
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 7 of 17




employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employment records.” Herman, 172 F.3d at 139. “[T]he

overarching concern is whether the alleged employer possessed the power to control the workers

in question.” Id.; accord Bynog v. Cipriani Grp., Inc., 1 N.Y.3d 193, 198 (2003).

       In evaluating whether an individual official may be liable as an “employer,” courts

consider “two other factors” on top of these four: “the scope of the individual’s ‘operational

control’ over ‘employment-related factors such as workplace conditions and operations,

personnel, or compensation’ . . . [and] the individual’s ‘potential power,’ i.e., the extent to which

he has authority to control employees, even if he does not exercise it.” Vasto v. Credico (USA)

LLC, No. 15-CV-9298 (PAE), 2016 WL 4147241, at *4 (S.D.N.Y. Aug. 3, 2016) (quoting

Irizarry, 722 F.3 at 106, 109); accord Stewart v. Hudson Hall LLC, No. 20-CV-885 (PGG)

(SLC), 2020 WL 8732875, at *4 (S.D.N.Y. Oct. 19, 2020), report and recommendation adopted,

2021 WL 735244 (S.D.N.Y. Feb. 24, 2021). “A person exercises operational control over

employees if his or her role within the company, and the decisions it entails, directly affect the

nature or conditions of the employees’ employment.” Irizarry, 722 F.3d at 110. “The

operational control inquiry asks about the relationship between the individual defendant’s

decision-making authority and the company’s activities, as opposed to focusing exclusively on

the individual’s relationship with the employees themselves. Still, courts must consider the

defendant’s operational control of the company’s employment of the relevant plaintiffs, rather

than simply operational control of the company as a whole.” Beng Khoon Loo v. I.M.E. Rest.,

Inc., No. 17-CV-2558 (ARR) (RER), 2018 WL 4119234, at *4 (E.D.N.Y. Aug. 29, 2018).

       Significantly, “for purposes of the NYLL, an employee may have multiple ‘employers.’”

Chuchuca v. Creative Customs Cabinets Inc., No. 13-CV-2506 (RLM), 2014 WL 6674583, at *7




                                                  7
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 8 of 17




(E.D.N.Y. Nov. 25, 2014). “When two or more entities operate as joint employers of a given

worker, each employer is jointly and severally liable for the [NYLL] violations of all other joint

employers.” Fernandez v. HR Parking Inc., 407 F. Supp. 3d 445, 450-51 (S.D.N.Y. 2019).

Alternatively, a “‘single employer’ situation [may] exist[] where two nominally separate entities

are actually part of a single integrated enterprise.” Arculeo v. On-Site Sales & Mktg., LLC, 425

F.3d 193, 198 (2d Cir. 2005) (internal quotation marks omitted); see, e.g., Griffin v. Sirva Inc.,

835 F.3d 283, 292-93 (2d Cir. 2016) (explaining the conceptual distinction between “joint

employers” and a “single integrated enterprise”). “[I]n the context of affiliated entities within a

corporate family, courts in this District have sometimes applied . . . the single-integrated-

enterprise test.” Hsieh Liang Yeh, 2019 WL 633355, at *6 (collecting cases). It requires courts

to “consider (1) interrelation of operations, (2) centralized control of labor relations, (3) common

management, and (4) common ownership or financial control.” Huer Huang v. Shanghai City

Corp., 459 F. Supp. 3d 580, 586 (S.D.N.Y. 2020) (quoting Apolinar v. R.J. 49 Rest., LLC, No.

15-CV-8655 (KBF), 2016 WL 2903278, at *1 (S.D.N.Y. May 18, 2016)). “Where the single-

integrated-enterprise theory applies, courts may impose liability for a violation ‘not only on the

nominal employer but also on another entity comprising part of the single integrated employer.’”

Id. (quoting Arculeo, 425 F.3d at 198). “The doctrine applies in extraordinary circumstances

where [the] plaintiff demonstrates sufficient indicia of an interrelationship between the

immediate corporate employer and the affiliated corporation to justify the belief on the part of an

aggrieved employee that the affiliated corporation is jointly responsible for the acts of the

immediate employer.” Benzinger v. Lukoil Pan Ams., LLC, 447 F. Supp. 3d 99, 134 (S.D.N.Y.

2020) (internal quotation marks omitted).




                                                  8
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 9 of 17




       More specifically for present purposes, “[c]ourts applying the single integrated enterprise

tests to restaurants consider whether separate venues have, inter alia, ‘common decor, name,

menu, and marketing; the use of the same employees at multiple locations; the transfer of items

between restaurants; use of the same central payroll office, common storage space and leases;

and the distribution of common employee guidelines and procedures across different

businesses.’” Hsieh Liang Yeh, 2019 WL 633355, at *8 (S.D.N.Y. Feb. 14, 2019) (quoting

Khereed v. W. 12th Rest. Grp., No. 15-CV-1363 (PKC), 2016 WL 590233, at *4 (S.D.N.Y. Feb.

11, 2016)). “[I]n the end,” however, “the decisive factor as to whether a named defendant is

responsible for [NYLL] violations as to a particular plaintiff turns on control, whether formal or

functional.” Id. Thus, “[c]ourts must dismiss complaints against defendants within a broader

alleged enterprise that lack a nexus suggesting control of the plaintiff at hand: for example,

where the plaintiff fails to allege that he worked at the other locations in the enterprise, that he

transferred items between those stores, or that he communicated with anyone at those stores.”

Hong v. JP White Plains, Inc., No. 19-CV-5018 (NSR), 2021 WL 1226566, at *6 (S.D.N.Y.

Mar. 31, 2021) (cleaned up); accord Hsieh Liang Yeh, 2019 WL 633355, at *8; see also Bravo v.

Established Burger One, LLC, No. 12-CV-9044 (CM), 2013 WL 5549495, at *8 (S.D.N.Y. Oct.

8, 2013) (“‘[C]ompanies that are part of an “integrated enterprise” or “engaged in a joint

venture” may nevertheless employ separate people and, absent control, are not liable for the

separate employees of joint ventures’ . . . . [D]espite alleging ‘an “integrated enterprise,”

Plaintiffs cannot escape their obligation under the FLSA to allege a relationship of control

between the . . . Defendants and themselves.” (quoting Lopez v. Acme Am. Env’t Co., No. 12-

CV-511 (WHP), 2012 WL 6062501, at *4 (S.D.N.Y. Dec. 6, 2012))).




                                                   9
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 10 of 17




B. Whether Stephen Starr Was Weiss’s Employer

       Whether the Complaint plausibly alleges that Starr was Weiss’s “employer” within the

meaning of the NYLL is a close call, but the Court concludes that it does. As noted above, the

Complaint alleges that Starr “is the owner, founder, and CEO of Corporate Defendants” and that

he “had and exercised control over the employment terms and conditions of” Weiss and others

similarly situated to him, including “the power and authority to (and could also delegate to

managers and supervisors the power to) (i) hire and fire employees, (ii) determine their work

schedules, (iii) determine their rates and methods of pay, (iv) maintain employment records, and

(v) otherwise affect the quality, terms, and conditions of their employment.” Compl. ¶ 27.

These allegations are somewhat conclusory and arguably would not suffice on their own, but

Weiss backs them up with public statements that Starr himself has made in interviews and

company videos. In particular, Starr explained that “[a]ttention to detail is the most important

tenet of customer service” and “[i]f [he] go[es] out and notice[s] one mistake, the dish is off or

executed poorly, one paint chip, one piece of trash on the floor . . . that’s it.” ECF No. 21-9, at 2;

see Compl. ¶ 28. A 2018 Food & Wine article featuring Starr noted that while “there’s an

infrastructure in place to keep Starr Restaurants running smoothly and allow its head honcho to

step away from the day-to-day mechanics,” Starr “doesn’t seem wired for pulling back” and is

“still interviewing potential servers.” Compl. ¶ 29; see ECF No. 21-10. “His vision, married to

an unremitting attention to minutiae,” the article continues, “has gotten him this far, but it

requires a level of focus on detail bordering on monomania, not to mention a lot of

micromanaging.” Compl. ¶ 29; see ECF No. 21-10. And in a video “on Starr Restaurants’

YouTube channel,” Starr stated: “My mantra is to be concerned with every little detail” and




                                                 10
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 11 of 17




“[o]ur philosophy is that people should learn all jobs. So if you’re a manager you come in and

work as a dishwasher for a week or two. You’ll come in and work as a busboy.” Compl. ¶ 30.

       It is true that “[o]wnership, or a stake in a company, is insufficient to establish that an

individual is an ‘employer.’” Irizarry, 722 F.3d at 111. But “evidence showing an individual’s

authority over management, supervision, and oversight of a company’s affairs in general is

relevant to the totality of the circumstances in determining the individual’s operational control of

the company’s employment of the plaintiff employees.” Id. at 110 (cleaned up). And in any

event, Weiss goes beyond that by alleging “some involvement” on Starr’s part “in the company’s

employment of the employees” through his own public statements describing his role. Id. Nor

does it matter that Weiss does not allege that Starr personally hired him or supervised him, as

employer status “does not require continuous monitoring of employees, looking over their

shoulders at all times, or any sort of absolute control of one’s employees.” Herman, 172 F.3d at

139. Instead, “[c]ontrol may be restricted, or exercised only occasionally, without removing the

employment relationship from the protections of the” NYLL. Id.; accord Lopez, 2012 WL

6062501, at *6 (“Even though [the defendant] did not hire any of the [p]laintiffs, control may be

restricted, or exercised only occasionally. It does not matter that a defendant has delegated his

powers to others. What is critical is that the defendant has those powers to delegate.” (cleaned

up)). “Taken together,” Weiss’s “allegations raise a reasonable expectation that discovery will

reveal evidence that” Starr was Weiss’s “employer” within the meaning of the NYLL. Maria v.

El Mambi Rest. Corp., No. 20-CV-3707 (JPO), 2021 WL 2337577, at *3 (S.D.N.Y. June 8,

2021) (cleaned up).

       Stewart, cited by both sides, is instructive. There, the plaintiff, a cook hired by Hudson

Hall LLC who had worked at multiple locations within Mercado Little Spain, a group of




                                                 11
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 12 of 17




“restaurants, bars, and kiosks . . . located at 10 Hudson Yards in Manhattan,” sought to hold Jose

Andrés, the owner and principal of the relevant corporate defendants, liable as an employer

under the FLSA and NYLL. See Stewart, 2020 WL 8732875, at *2. The court held that the

plaintiff had adequately alleged “specific examples of Andrés’ exercise of control over

employees,” pointing to Andrés’s “public statement on Twitter, after aligning himself with

Mercado Little Spain . . . acknowledg[ing] an error in how some of its employees were paid and

represented that ‘we’re correcting it today’ . . . and “includ[ing] himself in those who made the

‘difficult decision to temporarily close Mercado Little Spain’ due to COVID-19, before detailing

the modified operating schedule and reassuring employees about their continued pay and

benefits.” Id. at *9; see Stewart, 2021 WL 735244, at *8 (adopting the Report &

Recommendation and affirming that “Andrés’s statements in his Twitter posts and on the

Mercado Little Spain website demonstrate his control over [the p]laintiff’s employment”

(internal quotation marks omitted)). Here too, Starr’s public statements allow the Court to infer

that “he had operational control over employees [at affiliated restaurants, including Buddakan]

insofar as his role within the company, and the decisions it entails, directly affect the nature or

conditions of the employees’ employment.” Stewart, 2020 WL 8732875, at *9 (internal

quotation marks omitted). Thus, at this early stage of the litigation, Weiss has sufficiently

alleged that Starr was his “employer” within the meaning of the NYLL.

C. Whether the Other Starr Restaurants Were Weiss’s Employers

       That leaves whether the Complaint plausibly alleges that the Other Starr Restaurants also

qualified as Weiss’s “employers” for purposes of the NYLL. Weiss contends that it does,

arguing that they constituted a single integrated enterprise such that each can be held liable as his

“employer” under the NYLL. See Pl.’s Opp’n 4-10. The Other Starr Restaurants counter that




                                                 12
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 13 of 17




Weiss “has not plausibly demonstrated how each — let alone all — of the nine [Other Starr

Restaurants] had any control over the terms and conditions of his employment at Buddakan.”

ECF No. 24 (“Defs.’ Mem.”), at 12; see also id. at 7-17; ECF No. 29 (“Defs.’ Reply”), at 1-4.

       Defendants have the better of the argument. For starters, several of Weiss’s allegations

are entirely conclusory. For example, he alleges that “[e]mployees are interchanged among and

transferred between Defendants’ restaurants, as well as supplies.” Compl. ¶ 17. That allegation

“would have some weight, if it were supported by factual content. . . . But the allegation here is

not supported by the pleaded facts . . . [T]here is no claim that a defendant ‘transferred’ [the]

Plaintiff or any other . . . [specific] employee.” Huer Huang, 459 F. Supp. 3d at 589; see also

Chang Yan Chen v. Lilis 200 W. 57th Corp., No. 19-CV-7654 (VEC), 2020 WL 7774345, at *4

(S.D.N.Y. Dec. 30, 2020) (“Plaintiff’s allegation concerning a single employee’s concurrent

employment at Baumgart’s Café and Lilli and Loo, standing alone, is patently insufficient to

demonstrate that Baumgart’s Café operates as part of a single integrated enterprise with Lili’s 57

and Lilli and Loo.”); Chui-Fan Kwan v. Sahara Dreams Co. II Inc., No. 17-CV-4058 (RA), 2018

WL 6655607, at *4 (S.D.N.Y. Dec. 19, 2018) (“The allegation that the Dream Hotel Group

‘transfers employees between hotels’ is alone insufficient to draw an inference of centralized

control, particularly because Plaintiff herself worked at only one location and the Amended

Complaint nowhere alleges that the Corporate Defendants treated their employees

interchangeably or subjected them to the same policies.”).

       Weiss points to the use of “a single ‘Starr Restaurant’ gift card, which is valid for use at

all of Defendants’ restaurants,” and the fact that all of the restaurants “are advertised on the Starr

Restaurant website” and use emails ending with “@starr-restaurants.com” as evidence of

Defendant’s “interrelation of operations.” Pl.’s Opp’n 7. But “it is not uncommon for two or




                                                  13
         Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 14 of 17




more businesses that are run independently and manage their labor relations independently to use

a single website or a common name for marketing purposes. That does not make each

responsible for the labor law violations of the other.” Huer Huang, 459 F. Supp. 3d at 587

(internal quotation marks omitted) (collecting cases). Such evidence may establish that two or

more businesses “share a common purpose,” but it does not, without more, “establish an

interrelation of operations or centralized control of labor relations with plaintiffs’ identified

direct corporate employer sufficient to hold one corporation liable for the [NYLL] violations of

the other corporation.” Id.; see also Hsieh Liang Yeh, 2019 WL 633355, at *8 (rejecting a

single-integrated-enterprise theory even though, among other things, the defendant enterprise had

“a centralized website which provide[d] a common platform for menu information, reservations,

online ordering and contact” and “[v]arious . . . locations . . distribute[d] advertising cards that

list[ed] the locations of each . . . restaurant” (cleaned up)).

        Closer to the mark, Weiss points to statements made by third parties online as evidence of

a centralized control of labor relations. One such statement, on glassdoor.com, recounts a multi-

step interview process to become a server at a Starr Restaurants location. See Compl. ¶ 22 (“I

applied online and got a call within 2 weeks to interview. It was a three step interview process.

One with the assistant manager, manager, and then one at Starr headquarters.”). Another

indicates that “employee benefits [are the same] across all the Starr Restaurants Group

locations.” Id. ¶ 23. A third, posted in 2019 on lensa.com, advertises a “Vice President of

Human Resources” position at Starr Restaurants, which Weiss claims “makes it clear that a

single human resources department exercises vast control over the policies and practices of all

the individual Restaurants, since the Vice President is ‘responsible for providing leadership in

developing human resources strategy and participation in tactical execution in support of the




                                                   14
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 15 of 17




overall business plan of the organization, specifically in the areas of compliance, employee

relations, payroll, talent acquisition and retention, performance management, succession

planning, organizational development, benefits and compensation.’” Id. ¶ 25.

       Even drawing all inferences in favor of Weiss, however, these allegations and exhibits do

not provide adequate support for a single-enterprise theory of liability. For example, the

benefits-related comment on glassdoor.com from which Weiss quotes, see id. ¶ 23, was made by

a “[f]ormer [h]ost in Philadelphia, Pennsylvania,” ECF No. 21-7, at 4 — that is, by a former

employee of one of the many Starr-affiliated restaurants in “locations in multiple cities, states,

and countries,” not one of the Other Starr Restaurants, all of which are located in New York

City, Compl. ¶ 5. The vice president job listing was posted in September 2019, but Weiss’s

employment ended five years earlier, in October 2014. See id. ¶¶ 24, 47; cf. Huer Huang, 459 F.

Supp. 3d at 588 (“Whatever relationship Si had with the restaurants over two decades ago does

not establish an interrelation of operations or centralized control of labor relations today.”). In

any event, “[a] common benefits package speaks only to economies of scale and not to

centralized control of labor relations” and “the fact that a subsidiary adopted policies

promulgated by its parent is insufficient to show that the parent exercised centralized control

over the subsidiary’s employees,” let alone that multiple subsidiaries of a single parent, the

situation here, qualify as a single “employer.” Benzinger, 447 F. Supp. 3d at 135 (cleaned up).

       At bottom, missing from the Complaint is any allegation permitting “the inference that”

the Other Starr Restaurants “possessed the power to control” Weiss. Huer Huang, 459 F. Supp.

3d 580, 590 (S.D.N.Y. 2020) (internal quotation marks omitted); Shi Ming Chen v. Hunan

Manor Enter., Inc., No. 17-CV-802 (GBD), 2018 WL 1166626, at *9 (S.D.N.Y. Feb. 15, 2018)

(“[A]llegations of common ownership and common purpose, without more, do not answer the




                                                 15
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 16 of 17




fundamental question of whether each defendant controlled Plaintiff[] as [an] employee[].”

(cleaned up)). Indeed, Weiss “entirely leaves out the relationship that [he], as employee, had to

the [restaurant] locations besides the one location at which [he] actually worked.” Chui-Fan

Kwan, 2018 WL 6655607, at *4 (cleaned up). In short, his “complaint is devoid of facts

suggesting any connection between him and [the Other Starr Restaurants] . . . . It supplies no

basis for bringing them into this lawsuit which, at present, contains allegations of violations of

law solely as to him.” Hsieh Liang Yeh, 2019 WL 633355, at *8; accord Hong, 2021 WL

1226566, at *6 (“[T]he Court must dismiss the claims against Corporate Defendants JP

BRONXVILLE and JP SCARSDALE, . . . because Plaintiff has not alleged that he ever

interacted with, worked for, or was controlled by the Bronxville or Scarsdale locations.”);

Stewart, 2020 WL 8732875, at *6 (dismissing a single-enterprise theory of liability, “even

assuming Holdings and Think are part of a broader enterprise, because [the plaintiff] does not

allege that Holdings or Think had any connection to him or control of his employment”).

Accordingly, Weiss’s claims against the Other Starr Restaurants must be and are dismissed.

                                         CONCLUSION

       For the foregoing reasons, the Moving Defendants’ motion to dismiss is GRANTED as to

the Other Starr Restaurants and DENIED as to Starr. Moreover, the Court declines to grant

Weiss leave to amend his Amended Complaint sua sponte. Although leave to amend a

complaint should be freely given “when justice so requires,” Fed. R. Civ. P. 15(a)(2), it is

“within the sound discretion of the district court to grant or deny leave to amend,” Broidy Cap.

Mgmt. LLC v. Benomar, 944 F.3d 436, 447 (2d Cir. 2019) (internal quotation marks omitted).

Here, Weiss does not request leave to amend or suggest that he is in possession of facts that

would cure the problems with his claims. See, e.g., Clark v. Kitt, No. 12-CV-8061 (CS), 2014




                                                 16
        Case 1:20-cv-08090-JMF Document 37 Filed 07/21/21 Page 17 of 17




WL 4054284, at *15 (S.D.N.Y. Aug. 15, 2014) (“A plaintiff need not be given leave to amend if

he fails to specify how amendment would cure the pleading deficiencies in his complaint.”);

accord TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014). Moreover, the

Court granted Weiss leave to amend his original complaint in response to the Moving

Defendants’ first motion to dismiss and explicitly warned that he would “not be given any

further opportunity to amend the complaint to address issues raised by the motion to dismiss.”

ECF No. 20; see, e.g., Transeo S.A.R.L. v. Bessemer Venture Partners VI L.P., 936 F. Supp. 2d

376, 415 (S.D.N.Y. 2013) (“Plaintiff’s failure to fix deficiencies in its previous pleadings is

alone sufficient ground to deny leave to amend sua sponte.” (citing cases)).

       Starr shall file his Answer no later than two weeks from the date of this Opinion and

Order. Additionally, the initial pretrial conference is REINSTATED for August 12, 2021, at

2:30 p.m. The conference will be governed by the Court’s Order of October 2, 2020, ECF No.

5, and the parties should prepare accordingly, including by submitting a joint status letter and

proposed Case Management Plan no later than the Thursday prior to the conference.

       The Clerk of Court is directed to terminate all Defendants other than Buddakan, Starr

Restaurants, and Starr (that is, Havatequila Restaurant Partners, LLC; Ery North Tower RHC

Tenant LLC; Dr. Howard Dr. Fine, LLC; Moe Larry Cheese, LLC; Morimoto NY Venture, L.P.;

Train Design, LLC; Sur Organization, LLC; 26th Street Restaurant, LLC; and SRHG West,

LLC) as parties and to terminate ECF No. 23.


       SO ORDERED.

Dated: July 21, 2021                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                 17
